EXHIBIT 99 NEWS RELEASE CONTACT:Thor Erickson – Investor Relations (770) 989-3110 Laura Brightwell – Media Relations (770) 989-3023 FOR IMMEDIATE RELEASE COCA-COLA ENTERPRISES INC. REPORTS THIRD-QUARTER 2007 RESULTS · Third quarter EPS totaled 55 cents, or 44 cents excluding items affecting comparability; comparable net income declined 1½percent to $213 million. · Efficiency initiatives, restructuring progress, and North American pricing growth help offset overall volume softness and the impact of high North American cost of goods. · CCE raises full-year targets, with comparable earnings per share of $1.31 to $1.36. ATLANTA, October 24, 2007 – Coca-Cola Enterprises (NYSE: CCE) today reported third-quarter 2007 net income of $268 million, or 55 cents per diluted share. Excluding previously announced restructuring charges and other items affecting comparability, third-quarter 2007 net income was $213 million or 44cents per diluted share. Third Quarter First Nine Months 2007 2006 2007 2006 Reported (GAAP) $ 0.55 $ 0.44 $ 1.14 $ 1.18 Restructuring Charges 0.04 0.01 0.12 0.08 Legal Settlement Accrual Reversa - - (0.01 ) - Gain on Asset Sale (0.03 ) - (0.03 ) - Debt Extinguishment Cost - - 0.01 - Loss on Equity Securities - - 0.02 - Gain on Termination of Distribution Agreement (0.02 ) - (0.02 ) - Net Favorable Tax Items (0.10 ) - (0.12 ) (0.15 ) Comparable Diluted Net Income Per Share(a) $ 0.44 $ 0.45 $ 1.11 $ 1.11 (a)This non-GAAP financial information is provided to allow investors to more clearly evaluate operating performance and business trends.Management uses this information to review results excluding items that are not necessarily indicative of ongoing results. Page 2 of 14 Third quarter results reflect strong pricing growth driven by a high cost environment in North America, soft volume trends in both North America and Europe, and the benefits of initiatives to improve efficiency and effectiveness and control operating expenses. With these factors, comparable operating income grew 1percent in the third quarter, and reported operating income increased ½percent. Foreign currency translations contributed approximately 4 percent to operating income growth and 3 cents to third quarter EPS growth. “We continue to make solid progress against our strategic objectives, driving improving levels of customer service, efficiency and effectiveness through our restructuring efforts as we significantly expand and enhance our brand portfolio in conjunction with The Coca-Cola Company,” said John F. Brock, president and chief executive officer.“These efforts are strengthening our company for the long-term and will enable us to reach our long-term performance targets more quickly as we move beyond this year’s unusually high increase in the cost of goods environment in North America.” Third quarter consolidated physical case bottle and can volume declined 2½percent, net pricing per case was up 4 percent, and cost of sales per case increased 6percent.Both pricing and cost of sales results exclude the effects of currency translations.Pages 10 through 14 of this release provide a reconciliation of reported and comparable operating results. North American Results For the quarter, North American cost of sales per case increased 8½percent as prices for aluminum and sweetener remained high.Net pricing per case grew 6percent, while volume declined 2½ percent. Though sparkling beverage Page 3 of 14 performance remained weak, both Coca-Cola Zero and higher margin energy drinks continued to achieve strong growth. Still beverages, which currently account for approximately 20 percent of our North American portfolio, grew in a low single-digit range in the quarter, reflecting growth in water, isotonics, and teas. “Although third quarter volume in North America remained soft, in part due to essential pricing initiatives, we remain optimistic about our long-term outlook and growth potential,” Mr. Brock said.“For example, we are encouraged by the progress of our Red, Black, and Silver execution initiative – highlighted by the ongoing development of Coca-Cola Zero – which continues to increase consumer awareness of our core brands. “In 2008 and beyond, the addition of the glacéau brands will also enhance our position in the growing category of still and emerging beverages,” Mr. Brock said.“The glacéau brands, coupled with Fuze and Campbell’s beverages, put us much closer to our goal of being number one or number two in each beverage category in which we choose to compete.” The company began distribution of Fuze and the Campbell’s single-serve beverages in the third quarter and will begin distribution of glacéau brands in early November in a majority of our North American territories.Beginning in 2008, these new brands will strengthen CCE's ability to reach its long-term growth objectives while creating new opportunities to invest against our sparkling beverage portfolio and our go-to-market capabilities. European Results Total European volume in the third quarter declined 3 percent, in part because of the impact of cool, wet weather in the first half of the quarter.Volume Page 4 of 14 trends improved later in the quarter, though the improvement was not sufficient to overcome the comparison to strong mid single-digit volume growth in the same quarter a year ago.Net pricing per case was flat as strong promotional programs limited pricing growth. European cost of sales per case grew at a rate of 1½percent. In the quarter, our Red, Black, and Silver initiative continued to achieve solid performance driven primarily by the strength of Coca-Cola Zero. Europe also achieved low to mid single-digit growth in juices and isotonics, although teas and water declined. Though immediate consumption sales were down in a low single-digit range, CCE believes the reorganization of our full service vending business in Europe, the expansion of our Boost Zone program in Great Britain, and our ongoing cooler placement initiative will provide ongoing strength to this channel. “Despite challenging operating conditions early in the quarter, we believe Europe continues to offer significant opportunities for growth,” Mr. Brock said.“Volume trends improved later in the third quarter, and we believe we will return to growth in the fourth quarter. “Long-term in Europe, we are working to build on the strength of our industry-leading sparkling portfolio, to expand our presence in stills, and to create enhanced efficiency through the development of our Pan European capabilities,” Mr. Brock said. “With these steps, we remain confident we can achieve sustainable long-term growth.” Full-Year 2007 Outlook Management now expects comparable 2007 earnings per diluted common share in a range of $1.31 to $1.36.This contains the expected impact of currency and excludes nonrecurring items. Restructuring charges are expected to be Page 5 of 14 approximately $125million for the year.Free cash flow from operations less capital spending is expected to total more than $675million, with capital spending of approximately $1billion. CCE will webcast its third quarter conference call with analysts and investors live over the Internet today at 10:00 a.m. EDT.The call is available through our Web site at www.cokecce.com. Coca-Cola Enterprises Inc. is the world's largest marketer, distributor, and producer of bottle and can liquid nonalcoholic refreshment. Coca-Cola Enterprises sells approximately 80 percent of The Coca-Cola Company's bottle and can volume in North America and is the sole licensed bottler for products of The Coca-Cola Company in Belgium, continental France, Great Britain, Luxembourg, Monaco, and the Netherlands. Forward-Looking Statements Included in this news release are forward-looking management comments and other statements that reflect management’s current outlook for future periods. As always, these expectations are based on the currently available competitive, financial, and economic data along with our operating plans and are subject to future events and uncertainties. The forward-looking statements in this news release should be read in conjunction with the risks and uncertainties statements found under Item 1 of Part I in our 2006 Annual Report, and under Item 1A of Part II in our second-quarter 2007 Form 10-Q. # # # Page 6 of 14 COCA-COLA ENTERPRISES INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited; In Millions, Except Per Share Data) Third Quarter 2007(a) 2006(b) Change Net Operating Revenues $ 5,405 $ 5,218 3½ % Cost of Sales 3,320 3,181 4½ % Gross Profit 2,085 2,037 2½ % Selling, Delivery, and Administrative Expenses 1,635 1,589 3 % Operating Income 450 448 ½ % Interest Expense, Net 155 159 Other Nonoperating Income, Net 9 5 Income Before Income Taxes 304 294 Income Tax Expense 36 81 Net Income $ 268 $ 213 Basic Weighted Average Common Shares Outstanding 481 476 Basic Net Income Per Share(c) $ 0.56 $ 0.45 Diluted Weighted Average Common Shares Outstanding 488 482 Diluted Net Income Per Share(c) $ 0.55 $ 0.44 (a)Third-quarter 2007 net income includes net favorable items totaling $55 million, or 11 cents per diluted share. See page 10 of this earnings release for a list of these items. (b)Third-quarter 2006 net income includes net unfavorable items totaling $3 million, or 1 cent per diluted share. See page 10 of this earnings release for a list of these items. (c)Per share data calculated prior to rounding to millions. Page 7 of 14 COCA-COLA ENTERPRISES INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited; In Millions, Except Per Share Data) First Nine Months 2007(a) 2006(b) Change Net Operating Revenues $ 15,637 $ 15,018 4 % Cost of Sales 9,592 9,068 6 % Gross Profit 6,045 5,950 1½ % Selling, Delivery, and Administrative Expenses 4,884 4,787 2 % Operating Income 1,161 1,163 Flat Interest Expense, Net 467 472 Other Nonoperating (Expense) Income, Net (3 ) 8 Income Before Income Taxes 691 699 Income Tax Expense 138 131 Net Income $ 553 $ 568 Basic Weighted Average Common Shares Outstanding 480 474 Basic Net Income Per Share(c) $ 1.15 $ 1.20 Diluted Weighted Average Common Shares Outstanding 485 480 Diluted Net Income Per Share(c) $ 1.14 $ 1.18 (a)First nine months of 2007 net income includes net favorable items totaling $16 million, or 3 cents per diluted common share.See page 11 of this earnings release for a list of these items. (b)First nine months of 2006 net income includes net favorable items totaling $37 million, or 7 cents per diluted common share.See page 11 of this earnings release for a list of these items. (c)Per share data calculated prior to rounding to millions. Page 8 of 14 COCA-COLA ENTERPRISES INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited; In Millions) September 28, December 31, 2007 2006 ASSETS Current: Cash and cash equivalents $ 130 $ 184 Trade accounts receivable, net 2,254 2,089 Amounts receivable from The Coca-Cola Company 180 106 Inventories 1,074 792 Current deferred income tax assets 198 230 Prepaid expenses and other current assets 418 401 Total Current Assets 4,254 3,802 Property, plant, and equipment, net 6,666 6,698 Goodwill 606 603 Franchise license intangible assets, net 11,837 11,452 Customer distribution rights and other noncurrent assets, net 778 811 $ 24,141 $ 23,366 LIABILITIES AND SHAREOWNERS’ EQUITY Current: Accounts payable and accrued expenses $ 2,807 $ 2,732 Amounts payable to The Coca-Cola Company 356 324 Deferred cash receipts from The Coca-Cola Company 49 64 Current portion of debt 812 804 Total Current Liabilities 4,024 3,924 Debt, less current portion 9,007 9,218 Retirement and insurance programs and other long-term obligations 1,425 1,467 Deferred cash receipts from The Coca-Cola Company, less current 140 174 Long-term deferred income tax liabilities 4,155 4,057 Shareowners’ equity 5,390 4,526 $ 24,141 $ 23,366 Page 9 of 14 COCA-COLA ENTERPRISES INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited; In Millions) Nine Months Ended September 28, September 29, 2007 2006 Cash Flows From Operating Activities Net income $ 553 $ 568 Adjustments to reconcile net income to net cash derived from operating activities: Depreciation and amortization 784 754 Net change in customer distribution rights 4 23 Share-based compensation expense 28 47 Deferred funding income from The Coca-Cola Company, net of cash received (49 ) (88 ) Deferred income tax expense 45 73 Pension expense less than retirement plan contributions (47 ) (40 ) Net changes in assets and liabilities, net of acquisition amounts (372 ) (412 ) Net cash derived from operating activities 946 925 Cash Flows From Investing Activities Capital asset investments (633 ) (621 ) Capital asset disposals 56 21 Acquisition of bottling operations, net of cash acquired - (102 ) Other investing activities (9 ) (10 ) Net cash used in investing activities (586 ) (712 ) Cash Flows From Financing Activities (Decrease) increase in commercial paper, net (328 ) 657 Issuances of debt 1,354 741 Payments on debt (1,458 ) (1,568 ) Dividend payments on common stock (87 ) (86 ) Exercise of employee share options 88 49 Other financing activities 12 2 Net cash used in financing activities (419 ) (205 ) Net effect of exchange rate changes on cash and cash equivalents 5 5 Net Change In Cash and Cash Equivalents (54 ) 13 Cash and Cash Equivalents at Beginning of Period 184 107 Cash and Cash Equivalents at End of Period $ 130 $ 120 Page 10 of 14 COCA-COLA ENTERPRISES INC. RECONCILIATION OF GAAP TO NON-GAAP (Unaudited; In millions, except per share data which is calculated prior to rounding) Reconciliation of Income(a) Third-Quarter 2007 Items Impacting Comparability Reported (GAAP) Restructuring Charges Gain on Asset Sale Gain on Termination of Distribution Agreement Net Favorable Tax Items Comparable (non-GAAP) Net Operating Revenues $ 5,405 $ - $ - $ - $ - $ 5,405 Cost of Sales 3,320 - 3,320 Gross Profit 2,085 - 2,085 Selling, Delivery, and Administrative Expenses 1,635 (28 ) 20 - - 1,627 Operating Income 450 28 (20 ) - - 458 Interest Expense, Net 155 - 155 Other Nonoperating Income (Expense), Net 9 - - (12 ) - (3 ) Income Before Income Taxes 304 28 (20 ) (12 ) - 300 Income Tax Expense 36 10 (6 ) (4 ) 51 87 Net Income $ 268 $ 18 $ (14 ) $ (8 ) $ (51 ) $ 213 Diluted Net Income Per Share $ 0.55 $ 0.04 $ (0.03 ) $ (0.02 ) $ (0.10 ) $ 0.44 Reconciliation of Income(a) Third-Quarter 2006 Items Impacting Comparability Reported (GAAP) Restructuring Charges Gain on Asset Sale Gain on Termination of Distribution Agreement Net Favorable Tax Items Comparable (non-GAAP) Net Operating Revenues $ 5,218 $ - $ - $ - $ - $ 5,218 Cost of Sales 3,181 - 3,181 Gross Profit 2,037 - 2,037 Selling, Delivery, and Administrative Expenses 1,589 (5 ) - - - 1,584 Operating Income 448 5 - - - 453 Interest Expense, Net 159 - 159 Other Nonoperating Income, Net 5 - 5 Income Before Income Taxes 294 5 - - - 299 Income Tax Expense 81 2 - - - 83 Net Income $ 213 $ 3 $ - $ - $ - $ 216 Diluted Net Income Per Share $ 0.44 $ 0.01 $ - $ - $ - $ 0.45 (a) These non-GAAP measures are provided to allow investors to more clearly evaluate our operating performance and business trends. Management uses thisinformation to review results excluding items that are not necessarily indicative of our ongoing results. . Page 11 of 14 COCA-COLA ENTERPRISES INC. RECONCILIATION OF GAAP TO NON-GAAP (Unaudited; In millions, except per share data which is calculated prior to rounding) Reconciliation of Income(a) First Nine-Months 2007 Items Impacting Comparability Reported (GAAP) Restructuring Charges Legal Settlement Accrual Reversal Gain on Asset Sale Debt Extinguishment Cost Loss on Equity Securities Gain on Termination of Distribution Agreement Net Favorable Tax Items Comparable (non-GAAP) Net Operating Revenues $ 15,637 $ - $ - $ - $ - $ - $ - $ - $ 15,637 Cost of Sales 9,592 - 9,592 Gross Profit 6,045 - 6,045 Selling, Delivery, and administrative Expenses 4,884 (89 ) 8 20 - 4,823 Operating Income 1,161 89 (8 ) (20 ) - 1,222 Interest Expense, Net 467 - 5 - (5 ) - - - 467 Other Nonoperating (Expense) Income, Net (3 ) - 14 (12 ) - (1 ) Income Before Income Taxes 691 89 (13 ) (20 ) 5 14 (12 ) - 754 Income Tax Expense 138 32 (5 ) (6 ) 2 4 (4 ) 56 217 Net Income $ 553 $ 57 $ (8 ) $ (14 ) $ 3 $ 10 $ (8 ) $ (56 ) $ 537 Diluted Net Income Per Share $ 1.14 $ 0.12 $ (0.01 ) $ (0.03 ) $ 0.01 $ 0.02 $ (0.02 ) $ (0.12 ) $ 1.11 Reconciliation of Income(a) First Nine-Months 2006 Items Impacting Comparability Reported (GAAP) Restructuring Charges Legal Settlement Accrual Reversal Gain on Asset Sale Debt Extinguishment Cost Loss on Equity Securities Gain on Termination of Distribution Agreement Net Favorable Tax Items Comparable (non-GAAP) Net Operating Revenues $ 15,018 $ - $ - $ - $ - $ - $ - $ - $ 15,018 Cost of Sales 9,068 - 9,068 Gross Profit 5,950 - 5,950 Selling, Delivery, and Aministrative Expenses 4,787 (52 ) - 4,735 Operating Income 1,163 52 - 1,215 Interest Expense, Net 472 - 472 Other Nonoperating Income, Net 8 - 8 Income Before Income Taxes 699 52 - 751 Income Tax Expense 131 18 - 71 220 Net Income $ 568 $ 34 $ - $ - $ - $ - $ - $ (71 ) $ 531 Diluted Net Income Per Share $ 1.18 $ 0.08 $ - $ - $ - $ - $ - $ (0.15 ) $ 1.11 (a) These non-GAAP measures are provided to allow investors to more clearly evaluate our operating performance and business trends. Management uses this information to review results excluding items that are not necessarily indicative of our ongoing results. Page 12 of 14 COCA-COLA ENTERPRISES INC. RECONCILIATION OF GAAP TO NON-GAAP (Unaudited; In millions, except per share data which is calculated prior to rounding) Third-Quarter 2007 Items Impacting Comparability Reconciliation of Segment Income(a) Reported (GAAP) Restructuring Charges Gain on Asset Sale Comparable (non-GAAP) North America $ 344 $ 19 $ (20 ) $ 343 Europe 215 3 - 218 Corporate (109 ) 6 - (103 ) Operating Income $ 450 $ 28 $ (20 ) $ 458 Third-Quarter 2006 Items Impacting Comparability Reconciliation of Segment Income(a) Reported (GAAP) Restructuring Charges Gain on Asset Sale Comparable (non-GAAP) North America $ 325 $ 3 $ - $ 328 Europe 236 1 - 237 Corporate (113 ) 1 - (112 ) Operating Income $ 448 $ 5 $ - $ 453 Segment Revenue Third Quarter 2007 2006 North America $ 3,813 $ 3,692 Europe 1,592 1,526 Net Operating Revenues $ 5,405 $ 5,218 (a)These non-GAAP measures are provided to allow investors to more clearly evaluate our operating performance and business trends.Management usesthis information to review results excluding items that are not necessarily indicative of our ongoing results. Page 13 of 14 COCA-COLA ENTERPRISES INC. RECONCILIATION OF GAAP TO NON-GAAP (Unaudited; In millions, except per share data which is calculated prior to rounding) First Nine-Months 2007 Items Impacting Comparability Reconciliation of Segment Income(a) Reported (GAAP) Restructuring Charges Legal Settlement Accrual Reversal Gain on Asset Sale Comparable (non-GAAP) North America $ 881 $ 68 $ - $ (20 ) $ 929 Europe 607 8 - - 615 Corporate (327 ) 13 (8 ) - (322 ) Operating Income $ 1,161 $ 89 $ (8 ) $ (20 ) $ 1,222 First Nine-Months 2006 Items Impacting Comparability Reconciliation of Segment Income(a) Reported (GAAP) Restructuring Charges Legal Settlement Accrual Reversal Gain on Asset Sale Comparable (non-GAAP) North America $ 955 $ 8 $ - $ - $ 963 Europe 574 35 - - 609 Corporate (366 ) 9 - - (357 ) Operating Income $ 1,163 $ 52 $ - $ - $ 1,215 Segment Revenue First Nine Months 2007 2006 North America $ 10,979 $ 10,776 Europe 4,658 4,242 Net Operating Revenues $ 15,637 $ 15,018 (a)These non-GAAP measures are provided to allow investors to more clearly evaluate our operating performance and business trends.Management uses this informationto review results excluding items that are not necessarily indicative of our ongoing results. Page 14 of 14 COCA-COLA ENTERPRISES INC. RECONCILIATION OF NON-GAAP MEASURES Third-Quarter 2007 Change Versus Third-Quarter 2006 First Nine-Months 2007 Change Versus First Nine-Months 2006 North America Europe Consolidated North America Europe Consolidated Net Revenues Per Case Change in Net Revenues per Case 6.0 % 7.5 % 6.5 % 5.0 % 9.0 % 6.5 % Impact of Customer Marketing and Other Promotional Adjustments 0.0 % 0.0 % 0.0 % 0.0 % 0.5 % 0.0 % Impact of Post Mix, Agency, and Other 0.5 % 0.0 % 0.5 % 0.0 % (0.5 )% 0.0 % Bottle and Can Net Pricing Per Case(a) 6.5 % 7.5 % 7.0 % 5.0 % 9.0 % 6.5 % Impact of Currency Exchange Rate Changes (0.5 )% (7.5 )% (3.0 )% 0.0 % (8.0 )% (2.5 )% Currency-Neutral Bottle and Can Net Pricing per Case(c) 6.0 % 0.0 % 4.0 % 5.0 % 1.0 % 4.0 % Cost of Sales Per Case Change in Cost of Sales per Case 6.5 % 9.5 % 7.5 % 7.0 % 10.0 % 8.0 % Impact of Excluding Bottle and Can Marketing Credits and Jumpstart Funding 2.0 % 0.0 % 1.5 % 2.0 % 0.0 % 1.5 % Impact of Post Mix, Agency, and Other 1.0 % 0.0 % 0.5 % 0.5 % 0.0 % 0.5 % Bottle and Can Cost of Sales Per Case(b) 9.5 % 9.5 % 9.5 % 9.5 % 10.0 % 10.0 % Impact of Currency Exchange Rate Changes (1.0 )% (8.0 )% (3.5 )% (0.5 )% (8.0 )% (3.0 )% Currency-Neutral Bottle and Can Cost of Sales per Case(c) 8.5 % 1.5 % 6.0 % 9.0 % 2.0 % 7.0 % Physical Case Bottle and Can Volume Change in Volume (2.5 )% (3.0 )% (2.5 )% (3.0 )% 1.0 % (2.0 )% First Nine Months Full-Year 2007 Forecast Reconciliation of Free Cash Flow (d) 2007 2006 Net Cash From Operating Activities $ 946 $ 925 $ 1,575 (Approx.) Less: Capital Asset Investments (633 ) (621 ) (965 ) (Approx.) Add: Capital Asset Disposals 56 21 65 (Approx.) Free Cash Flow $ 369 $ 325 More than $675 September 28, December 31, Reconciliation of Net Debt (e) 2007 2006 Current Portion of Debt $ 812 $ 804 Debt, Less Current Portion 9,007 9,218 Less: Cash and Cash Equivalents (130 ) (184 ) Net Debt $ 9,689 $ 9,838 Full-Year 2007 Items Impacting Diluted Earnings Per Share Forecast Restructuring Charges (estimate) $ 0.15 to 0.18 Legal Settlement Accrual Reversal (0.01 ) Gain on Asset Sale (0.03 ) Debt Extinquishment Cost (estimate) 0.02 Net Favorable Tax Items (estimate) (0.15 ) Total Items Impacting Diluted Earnings Per Share $ (0.02) to 0.01 (a) The non-GAAP financial measure "Bottle and Can Net Pricing per Case" is used to more clearly evaluate bottle and can pricing trends in the marketplace. The measure excludes the impact of fountain gallon volume and other items that are not directly associated with bottle and can pricing in the retail environment.Our bottle and can sales accounted for approximately 90 percent of our net revenue during the first nine months of 2007 and 2006. (b) The non-GAAP financial measure "Bottle and Can Cost of Sales per Case" is used to more clearly evaluate cost trends for bottle and can products.
